   Case 1:18-cv-01960-MN Document 3 Filed 02/11/19 Page 1 of 1 PageID #: 20




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE
 MICHAEL KENT, Individually and On Behalf
                                      )
 of All Others Similarly Situated,    )
                                      )
                  Plaintiff,          ) Case No. 1:18-cv-01960-MN
                                      )
       v.                             ) CLASS ACTION
                                      )
 ARRIS INTERNATIONAL PLC, ROBERT J.   ) JURY TRIAL DEMANDED
 STANZIONE, BRUCE MCCLELLAND,         )
 ANDREW W. BARRON, J. TIMOTHY         )
 BRYAN, JAMES A. CHIDDIX, ANDREW T.   )
 HELLER, JEONG KIM, BARTON Y.         )
 SHIGEMURA, DOREEN A. TOBEN, DEBORA )
 J. WILSON, DAVID A. WOODLE, and      )
 COMMSCOPE HOLDING COMPANY, INC.,     )
                                      )
                  Defendants.         )
              PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff Michael

Kent (“Plaintiff”) hereby voluntarily dismisses the above-captioned action (the “Action”) without

prejudice. Defendants have filed neither an answer nor a motion for summary judgment in the

Action, and no class has been certified.

 Dated: February 11, 2019                            RIGRODSKY & LONG, P.A.

                                               By: /s/ Brian D. Long
                                                   Brian D. Long (#4347)
 OF COUNSEL:                                       Gina M. Serra (#5387)
                                                   300 Delaware Avenue, Suite 1220
 RM LAW, P.C.                                      Wilmington, DE 19801
 Richard A. Maniskas                               Telephone: (302) 295-5310
 1055 Westlakes Drive, Suite 300                   Facsimile: (302) 654-7530
 Berwyn, PA 19312                                  Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                         Email:gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                              Attorneys for Plaintiff
